MATTHIAS, J.
1. The right to maintain an action at common law for damages resulting from injuries, which by his negligence the owner of a dog suffers such animal to commit, has not been abrogated by statute and such suit may be maintained either under the statute or at common law.
2. Where such suit is based on Section 5888, General Code, it is not essential to aver and prove the known vicious character of the dog- or negligence of the owner.
3. Where injuries so caused resulted in the death of the person injured, action may be maintained for the damages suffered by the widow and next of kin under the provisions of Section 10770 and 10772, General Code.
Judgment of the Court of Appeals reversed and that of the Court of Common, Pleas affirmed.
Wanamaker, Robinson and Allen, JJ., concur.